Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office Action for the serial number 15/860,931, FLOOR BOX STANDS AND ELECTRICAL BOX ASSEMBLIES, filed on 1/3/18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-13 and 20-22 are rejected under 35 U.S.C. 102(a 1) as being anticipated by US Patent # 8,220,770 to Justis.
	Justis teaches a stand comprising a base (100) having a planar body (101) and at least one leg support members (9) extending from the body and at least one leg (1) having a leg base (12) and a stem (5) extending from a top surface of the leg base such that the stem is substantially centered on the leg base and substantially perpendicular to the top surface of the leg base, the leg base having a substantially flat bottom surface and at least one notch (37) around a perimeter of the leg base and spaced away from the stem.  The at least one notch extending from the bottom surface of the leg base .


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Justis in view of US Patent # 6,354,231 to Morris.
	Justis teaches the stem of the at least one leg but fails to teach the stem comprises plurality of markings and the leg support member having a notch.  Morris teaches the markings (43) and notch (28-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the markings to Justis’s stem and notch to Justis’s leg support member as taught by Morris to “indiciate the extent that the adjustable glide projects downwardly beyond the lower end of the main leg” (column 3, lines 25-28 in Morris’s invention). 
	 
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Justis in view of US Patent Application Publication # 2002/0158173 to Fisher.
	Justis teaches the body but fails to teach the body comprising adhesive.  Fisher teaches the adhesive (22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added adhesive to Justis’s body as taught by Fisher to “adhering” the body to an object (section 0027 in Fisher’s invention).

	
Response to Arguments


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK

Art Unit 3632